Title: Thomas Jefferson to Frederic Tudor, 8 January 1813
From: Jefferson, Thomas
To: Tudor, Frederic


          Sir Monticello Jan. 8. 13. 
           Your favor of Dec. 14. has been recently recieved, and I thank you for the pamphlet it inclosed. but of all the subjects on which I could have been asked for an opinion, that of naval construction is the one on which I am the most ignorant. born & bred among the mountains, & never having lived in a seaport, I do not understand even the language and phrases on of this subject, and am still less familiar with the different forms of construction. at college indeed I became acquainted with the principles of the solids of least resistance: but your appeal to the forms of the Duck & Dolphin are more likely to furnish you useful hints. of these two forms I should suppose the former most analogous to your views, because intended not for immersion, but for buoyancy, burthen, & motion with the least resistance. but to a master in the art, it would be presumptuous in me to express more than my wishes that this useful art may recieve improvement from you, and the assurances of my respect.
          
            Th:
            Jefferson
        